

Exhibit 10.1
Form of Directors Nonqualified Stock Option Agreement


 
ENGELHARD CORPORATION
 
Name of Optionee:
Number of Shares Under the Long Term Incentive Plan of 2002:
Date of Agreement:
Option Price:
 
WITNESSETH:
 
WHEREAS, this stock option has been granted to the Optionee pursuant to the
Engelhard Corporation 2002 Long Term Incentive Plan (the "Plan"); and
 
WHEREAS, it is desired to set forth herein the terms and conditions of such
option;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  The Company hereby confirms that it has granted to the Optionee on the Date
of Agreement set forth above, and on the terms set forth herein, an option to
purchase, pursuant to the Plan, the number of shares of Common Stock, $1 par
value, of the Company (the "Shares") set forth above. The option granted hereby
is not intended to be an incentive stock option for purposes of Section 422 of
the Internal Revenue Code of 1986, as amended (the "Code").
 
2.  The price at which each Share subject to this option may be purchased (the
"Option Price") is set forth above and is not less than the fair market value of
such shares on the Date of Agreement.
 
3.  Subject to the terms and conditions set forth in the Plan and herein, this
option may be exercised to purchase the Shares covered hereby only in accordance
with the following schedule:
 
Period of Exercise
 
Cumulative Percentage
of Total Shares Which May
be Purchased
 
                   

 
less, in the case of each period, the number of Shares, if any, previously
purchased hereunder; provided, however, that this option shall become
immediately exercisable in full at the time of a Change of Control (as defined
in the Plan). This option shall terminate and no Shares may be purchased
hereunder after ten (10) years from the Date of Agreement.
 
4.  Except as provided in Section 8 hereof or in the Plan, this option may not
be exercised unless the Optionee is serving as a Director of the Company at the
time of such exercise and shall have been continuously so serving since the Date
of Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
5.  Subject to the terms and conditions set forth herein, this option may be
exercised at any time as to all or any of the shares then purchasable in
accordance with Section 3 hereof by giving written notice to the Company (or
notice by such means and to such representative(s) as the Company may otherwise
designate) specifying the number of whole shares to be purchased and accompanied
by payment in full (in a manner as set forth in the Plan) of the aggregate
Option Price of such shares together with any amount which the Company may be
required to withhold upon such exercise with respect to applicable taxes, or, if
so elected, the Optionee's direction that the Company withhold Shares otherwise
issuable upon such exercise in order to satisfy such withholding obligation;
provided that this option may not be exercised for less than 10 Shares or the
number of Shares remaining subject to the option, whichever is smaller. The
amount of tax withholding to be satisfied by withholding Shares from the option
exercise shall be limited to the minimum amount of taxes, including employment
taxes, required to be withheld under applicable Federal, state and local law.
The Optionee may pay the Option Price of such Shares in whole or in part with
Shares having a fair market value on the exercise date equal to the cash value
for which such Shares are substituted; provided that in no event may any portion
of the Option Price be paid with Shares acquired either under an award granted
pursuant to the Plan, upon exercise of a stock option granted under another
Company plan or as a stock bonus or other stock award granted under another
Company plan unless, in any such case, the Shares were acquired and vested more
than six months in advance of the date of exercise hereunder. No holder of this
option shall be entitled to any rights of a stockholder of the Company in
respect of any Shares covered by this option until such Shares shall have been
paid for in full and issued to the holder of this option.
 
6.  As soon as practicable after receipt by the Company or its representative of
notice of exercise and payment in full for any Shares being purchased (in a
manner as set forth in the Plan) upon exercise of this option, the Company will
deliver or transfer certificate(s) or account credit(s) to or at the direction
of the Optionee representing the fully paid and nonassessable Shares so
purchased.
 
7.  This option is personal to the Optionee and during the Optionee's lifetime
may be exercised only by the Optionee. This option shall not be transferable
other than by will or the laws of descent and distribution.
 
8.  Except as otherwise provided in the Plan, if the Optionee's service as a
Director terminates or the Optionee dies under any of the circumstances set
forth below but prior to the time this option has been fully exercised, this
option shall be exercisable, as to any remaining Shares subject thereto, only in
accordance with the following provisions; provided that this option in no event
shall be exercisable more than ten (10) years from the Date of Agreement:
 
(a)  If the Optionee's service as a Director terminates by reason of his or her
disability or retirement after attaining age 65, this option may be exercised in
full by the Optionee within ten (10) years from the Date of Agreement;
 
(b)  If the Optionee’s service as a Director terminates other than as provided
in (i) above and other than by reason of his or her death, this option, to the
extent it is exercisable at the time of such termination of service, shall
continue to be exercisable for three (3) months following the date of such
termination of service;
 
(c)  In the event of the death of the Optionee after termination of service as a
Director covered by (i) or (ii) above, the person or persons to whom the
Optionee's rights are transferred by will or the laws of descent and
distribution may exercise this option to the extent to which the Optionee could
have exercised this option had the Optionee survived for the remainder of the
period under (i) or (ii) above during which the Optionee could have exercised
this option if the Optionee had survived; and
 
(d)  In the event of the death of the Optionee while serving as a Director, this
option shall thereupon become exercisable in full, and the person or persons to
whom the Optionee's rights are transferred by will or by the laws of descent and
distribution shall have a period ending on the tenth anniversary of the Date of
Agreement to exercise this option.
 
9.  This option does not confer on the Optionee any right to continue to serve
as a Director.
 
10.  In the event that the Committee shall determine that any dividend in
Shares, recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or
 

 
2

--------------------------------------------------------------------------------

 

other similar corporate transaction or event, affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of participants under the Plan, then the Committee shall make such
equitable changes or adjustments as it deems appropriate and, in such manner as
it may deem equitable, adjust any or all of the number and kind of shares, other
securities or other consideration issued or issuable in respect of this option
and the Option Price.
 
11.  This option shall be subject to the requirement that if at any time the
Board shall determine that the registration, listing, or qualification of Shares
covered hereby upon any securities exchange or under any federal or state law,
or the consent or approval of any governmental regulatory body is necessary or
desirable in connection with, the granting of this option or the purchase of
Shares hereunder, this option may not be exercised unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board. The
Board may require that the person exercising this option make such
representations and agreements and furnish such information as it deems
appropriate to assure compliance with or exemption from the foregoing or any
other applicable legal requirement and may cause the certificate or certificates
issued upon exercise of this option to bear a legend indicating the existence of
any restriction resulting from such representations and agreements.
 
12.  This option and the terms and conditions herein set forth are subject in
all respects to the terms and conditions of the Plan, which shall be controlling
and which are incorporated herein by reference. All interpretations or
determinations of the Committee shall be binding and conclusive upon the
Optionee and the Optionee's legal representatives on any question arising
hereunder or under the Plan.
 
Please indicate your understanding and acceptance of the foregoing by signing
and returning a copy of this Agreement.
 
 
ENGELHARD CORPORATION
 
 
BY: _____________________________
 
I confirm my understanding of the foregoing and accept the option covering the
above Shares, subject to the terms and conditions described herein.
 
Signature: _________________________ Date: ___________________




 
3

--------------------------------------------------------------------------------

 